[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.30

 

MASTER SERVICE AGREEMENT

This Master Service Agreement (this “Agreement”) is made as of January 11, 2016
(the “Effective Date”) by and between inVentiv Commercial Services, LLC, a New
Jersey limited liability company with an office located at 500 Atrium Drive,
Somerset, NJ 08873 (“inVentiv”) and Dynavax Technologies Corporation, a Delaware
Corporation with an office located at 2929 Seventh Street, Suite 100, Berkeley,
CA 94710 (“Client”). Client and inVentiv may each he referred to herein as a
“Party” and collectively, the “Parties”.

RECITALS

A.inVentiv and its Affiliates (as defined herein) offer a wide range of services
and offerings to clients in the pharmaceutical and biotechnology arena.

B.Client hereby engages inVentiv, and inVentiv hereby accepts such engagement,
to provide various types of services pursuant to the terms hereof and each
separate project agreement in the form attached hereto as Exhibit A (each a
“Project Agreement”) to be executed by the Parties. Client and inVentiv shall
enter into a Project Agreement for each program they wish to be governed by the
terms and conditions of this Agreement.

1.

Interpretation and Construction

(a)The Parties desire for the terms and conditions set forth in this Agreement
to govern the relationship between the Parties. Unless otherwise specifically
set forth in a Project Agreement, in the event of a conflict or inconsistency
between the terms and conditions set forth in this Agreement and the terms and
conditions set forth in a Project Agreement, the terms and conditions set forth
in this Agreement shall take precedence, govern and control.

(b)The Parties hereby acknowledge that the terms set forth in this Agreement
shall be incorporated by reference into each Project Agreement, as if fully set
forth at length therein.

(c)The Parties acknowledge that in addition to inVentiv, certain or inVentiv’s
Affiliates may provide certain services to Client and may directly enter into a
Project Agreement with Client, subject to Client’s prior written consent,
pursuant to which such inVentiv Affiliate shall provide certain services to
Client, as set forth in detail in said executed Project Agreement. In such
event, the Project Agreement shall confirm that this Agreement shall govern the
relationship between Client and the particular inVentiv Affiliate, and such
parties agree to be bound by the terms set forth herein. Client agrees that
inVentiv acts solely on its own behalf and shall not be liable, or otherwise
responsible, for the acts and/or omissions of any inVentiv Affiliate under any
circumstances in connection with any Project Agreement that is not signed by
inVentiv. Further, each inVentiv Affiliate acts solely on its own behalf and
shall not be liable, or otherwise responsible, for the acts and/or omissions of
inVentiv or any other inVentiv Affiliate under any circumstances in connection
with this Agreement or any Project Agreement that is not signed by that inVentiv
Affiliate. As used in this Agreement, the term Affiliate means, with respect to
any entity, any other entity directly or indirectly, through one or more
intermediaries,

1.

--------------------------------------------------------------------------------

 

controlling, controlled by or under common control with such entity. As used in
this definition, the term “control” (including “controlled by” or “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of an entity,
whether through ownership of voting securities, as trustee, by contract or
otherwise.

2.

The Services

(a)Client shall retain inVentiv to provide services as set forth in one or more
Project Agreements (hereinafter the “Services”).

(b)Client has no obligation to inVentiv for Services under this Agreement in the
absence of an executed Project Agreement covering such Services.

(c)Each Project Agreement shall allocate responsibility for project management
and quality assurance activities necessary to perform the Services. inVentiv
will provide regular updates as to the progress of the Services at a frequency
and in a manner designated by the Parties in the Project Agreement.

3.

Representations and Warranties of the Parties

(a)inVentiv represents, warrants and covenants that:

(i)it shall perform the Services in a professional, workmanlike manner and in
accordance with those specifications which inVentiv and Client agree to (in
writing), any timelines agreed upon (in writing);

(ii)it shall maintain in full force and effect all necessary licenses, permits,
approvals (or waivers) and authorizations required by law to carry out its
obligations under this Agreement and any Project Agreement;

(iii)the execution, delivery and performance of this Agreement by inVentiv and
the consummation of the transaction(s) contemplated hereby has been duly
authorized by all requisite corporate action; that the Agreement constitutes the
legal, valid, and binding obligation of inVentiv, enforceable in accordance with
its terms (except to the extent enforcement is limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general principles of equity); and that this Agreement and performance
hereunder does not violate or constitute a breach under any organizational
document of inVentiv or any contract, other form of agreement, or judgment or
order to which inVentiv is a party or by which it is bound;

(iv)the personnel assigned to perform Services rendered under this Agreement and
any Project Agreement shall be capable professionally and duly qualified to
perform the Services hereunder and in each Project Agreement;

(v)it is not a party to any agreement which would prevent it from fulfilling its
obligations under this Agreement and that during the term of this Agreement, it
will not enter

2.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

into any agreement to provide services which would in any way prevent it from
performing the Services under this Agreement; and

(vi)the Services shall be provided in compliance with all statutes, federal and
state applicable laws, ordinances, rules or regulations of any governmental or
regulatory authority including (but not limited to) the OIG Compliance Program
Guidance for Pharmaceutical Manufacturers, the PhRMA Code on interactions with
Healthcare Professionals, the Accreditation Council for Continuing Medical
Education requirements for continuing medical education, the American Medical
Association Ethical Guidelines on Gifts to Physicians from Industry, the Federal
Food, Drug and Cosmetic Act (“FDCA”), the Medicare/Medicaid anti-kickback
statute, the Prescription Drug Marketing Act (“PDMA,”), the Health Insurance
Portability and Accountability Act, and similar state laws, rules and
regulations (collectively, “Applicable Law”).

(b)Client represents, warrants and covenants that:

(i)the execution, delivery and performance of this Agreement by Client and the
consummation of the transaction(s) contemplated hereby has been duly authorized
by all requisite corporate action; that the Agreement constitutes the legal,
valid, and binding obligation of Client, enforceable in accordance with its
terms (except to the extent enforcement is limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general principles of equity); and that this Agreement and, performance
hereunder does not violate or constitute a breach under any organizational
document of Client or any contract, other fonts of agreement, or judgment or
order to which. Client is a party or by which it is bound;

(ii)Client shall apply the degree of skill, care necessary to provide inVentiv
with the information and materials necessary for inVentiv to provide the
Services and deliverables that will be of high quality, proper and sufficient
for the purpose contemplated, and in accordance with the standards of care and
diligence regularly practiced by pharmaceutical companies contracting to receive
the same or similar services.

(iii)Client will act in good faith to provide inVentiv with the necessary
materials, information, product training, and assistance required to enable
inVentiv to perform the Services incompliance with all Applicable Law. Certain
Client obligations and responsibilities unique to a specific Project Agreement
shall be specified within that Project Agreement;

(iv)Client shall ensure all content (product or otherwise), materials,
documentation and information provided by it to inVentiv are in compliance with
Applicable Law;

(v)Client shall provide any and all necessary training regarding the Client
product(s) and shall be responsible for all costs and expenses of such training,
including inVentiv personnel travel, lodging, meals, and miscellaneous;

(vi)Client’s products shall be promoted under trademarks owned by or licensed to
Client and are products which are either owned by Client and/or as to which
Client

3.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

has all lawful authority necessary to market and sell the products. Client
represents and warrants that its trademarks, trade names and trade dress do not
infringe on any intellectual property or product marketing rights of any other
person or entity. Client further represents and warrants that the promotion of
any Client product by inVentiv does not infringe on any intellectual property or
product marketing rights of any other person or entity;

(vii)it is not a party to any agreement which would prevent it from fulfilling
its obligations under this Agreement and any Project Agreement and that during
the term of this Agreement and any Project Agreement, it will not enter into any
agreement which would in any way prevent or restrict inVentiv from performing
the Services under this Agreement; and

(viii)it is solely responsible for reviewing and approving Client’s product
promotional materials and literature and for ensuring all such materials comply
with Applicable Law; and

(ix)Client shall notify inVentiv in the event it is subject to or becomes
subject to a Federally Mandated Corporate Integrity Agreement (CIA) or other
compliance obligations which require inVentiv to provide Client with data,
training, analysis, oversight or certifications that are not contemplated by the
Services described herein. In such event, the Parties shall mutually agree on an
appropriate allocation of costs and expenses associated with inVentiv’s
provision of such CIA related data, training, analysis, oversight or
certifications not included in the scope of Services provided under this
Agreement or any related Project Agreement.

4.

Independent Contractors; inVentiv Personnel

(a)inVentiv and its directors, officers, employees and any persons providing
services under the Agreement and any Project Agreement are at all times
independent contractors with respect to Client. Persons provided by inVentiv to
perform Services shall not be deemed. employees of Client. Neither this
Agreement nor the Services to be rendered hereunder shall for any purpose
whatsoever or in any way or manner create any employer-employee relationship
between inVentiv, its directors, officers, employees and any persons providing
Services under the Agreement and Client. Client understands that inVentiv may
utilize independent contractors in connection with its performance of the
Services. inVentiv will be primarily responsible and fully liable for the
performance of such independent contractors, including without limitation any
breach or this Agreement (including any Project Agreement) by an independent,
contractor.

(b)inVentiv is, and at all times shall remain, solely responsible for the human
resource and performance management functions of all inVentiv personnel provided
to perform the Services. inVentiv shall be solely responsible and liable for all
disciplinary, probationary and termination actions taken by it, and for the
formulation, content and dissemination of all employment policies and rules
(including written disciplinary, probationary and termination policies)
applicable to its employees, agents and contractors (individually, an “inVentiv
Employee” and collectively, “inVentiv Employees”).

(c)inVentiv shall obtain and maintain worker’s compensation insurance and other
insurances required for inVentiv Employees performing the Services and
acknowledges that

4.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Client does not, and shall not obtain or maintain such insurances, all of which
shall be inVentiv’s sole responsibility.

(d)Except as otherwise set out in this Agreement or in a Project Agreement,
Client shall have no responsibility to inVentiv or any inVentiv Employee for any
compensation, expense reimbursements or benefits (including, without limitation,
vacation and holiday remuneration, healthcare coverage or insurance, life
insurance, pension or profit-sharing benefits and disability benefits),
payroll-related or withholding taxes, or any governmental charges or benefits
(including, without limitation, unemployment and disability insurance
contributions or benefits and workers compensation contributions or benefits)
that may be imposed upon or be related to the performance by inVentiv or its
employees, agents or contractors of the obligations under this Agreement or any
Project Agreement, all of which shall be the sole responsibility of inVentiv. To
clarify, Client will not withhold any income tax or payroll tax of any kind on
behalf of inVentiv.

(e)Any request by Client for removal of an inVentiv Employee assigned to provide
Service(s) shall be made in writing, supported by the Client’s reasons for
requesting the removal and documentation of the inVentiv Employee’s actions
and/or behavior that support the request. Following any such request and subject
to inVentiv’s internal human resource policies, the inVentiv Employee will be
removed from providing Services to Client. In addition, all employment decisions
regarding an inVentiv Employee shall be made solely and exclusively by inVentiv
and are subject to compliance at all times with inVentiv’s human resource
policies and procedures. For the avoidance of doubt this means, by way of
example, that inVentiv may in its exclusive discretion determine whether to
retain, reassign, or dismiss an inVentiv Employee who has been removed at
Client’s request and in compliance with inVentiv’s internal human resource
policy.

5.

inVentiv Compensation

(a)In consideration of the performance of the Services, Client shall pay
inVentiv the fees, costs and expenses (collectively, the “Fees”) as set forth in
each Project Agreement. inVentiv shall bill Client as set forth in each Project
Agreement and invoices shall he sent by inVentiv to Client on a monthly basis
for the Fees for Services.

(b)In addition to the Fees set forth in a Project Agreement, certain necessary
and reasonable expenses will be charged to Client on a pass-through basis. These
expenses will be billed to Client at actual cost incurred by inVentiv.
Pass-through costs specific to a particular Service shall be set forth in the
Project Agreement.

(c)Payments are due within [ * ] following Client’s receipt of each applicable
invoice from inVentiv. If an invoice is not paid within this [ * ] period,
inVentiv reserves the right to impose a [ * ] on all amounts not paid when due,
provided that Client may withhold any portion of an amount invoiced that is the
subject of a good faith dispute pending resolution of the dispute, and no [ * ]
may be imposed during the pendency of any such good faith dispute.

5.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(d)In the event Client will be issuing purchase orders for payment of inVentiv
invoices, Client shall issue such purchase orders in a timely manner in
accordance with the terms and conditions set forth herein. The Parties
understand and agree that all terms and conditions set forth in a purchase order
are null and void, it being understood and agreed that this Agreement provides
the terms and conditions governing the relationship between the Parties.

6.

Confidentiality

(a)During, the performance of the Services contemplated by this Agreement, each
Party may learn confidential, proprietary, and/or trade secret information of
the other Party (“Confidential Information”). The Party disclosing Confidential
Information shall be referred to as the “Disclosing Party” and the Party
receiving Confidential Information shall be referred to as the “Receiving
Party.”

(b)Confidential Information means, any information, unknown to the general
public, which is disclosed or created by the Disclosing Party to the Receiving
Party under this Agreement. Confidential Information includes, without
limitation, the terms set forth in this Agreement, technical, trade secret,
commercial and financial information about either Party’s (i) research or
development; (ii) marketing plans or techniques, contacts or customers;
(iii) organization or operations; (iv) business development plans (i.e.,
licensing, supply, acquisitions, divestitures or combined marketing);
(v) products, licenses, trademarks, patents, other types of intellectual
property or any other contractual rights or interests (including without
limitation processes, procedures and business practices involving trade secrets
or special know-how), (vi) pricing and financial information, and (vii) the
names and contact information (i.e., phone number, address and e-mail address)
of each Party’s employees, consultants, investigators, and service providers.
The Receiving Party shall neither use nor disclose Confidential Information
received from the Disclosing Party for any purpose other than as specifically
allowed by this Agreement.

(c)Upon the expiration or termination of this Agreement and receipt of
Disclosing Party’s written request, Receiving Party, at its option, shall
promptly either (a) return to the Disclosing Party all tangible forms of
Confidential Information in its possession, including any and all copies and/or
derivatives of Confidential information made by either Party or their employees
as well as any writings, drawings, specifications, manuals or other printed or
electronically stored material based on or derived from, Confidential
Information, (b) destroy Confidential Information in its possession and deliver
to Disclosing Party a certification that such destruction has occurred; provided
however, that Receiving Party may retain a copy of any information, including
Confidential Information, that the Receiving Party reasonably believes is
required to comply with applicable laws or regulations or to effectuate the
Purposes of this Agreement. The Receiving Party shall not disclose, to third
parties any Confidential Information or any reports, recommendations,
conclusions or other results of work under this Agreement without prior consent
of an officer of the Disclosing Party. The obligations set forth in this
Section 6, including the obligations of confidentiality and non-use, shall be
continuing and shall survive the expiration or termination of this Agreement and
the Project Agreement and will continue for a period of [ * ] front the date of
such expiration or termination.

6.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(d)The obligations of confidentiality and non-use set forth herein shall not
apply to the following: (i) Confidential Information at or after such time that
it is or becomes publicly available through no fault of the Receiving Party;
(ii) Confidential Information that is already independently known to the
Receiving Party as shown by prior written records; (iii) Confidential
Information at or after such time that it is disclosed to the Receiving Party by
a third party with the legal right to do so; and (iv) solely with respect to the
specific relevant process, order or request, Confidential Information required
to be disclosed pursuant to judicial process, court order or administrative
request, provided that the Receiving Party shall so notify the Disclosing Party
sufficiently prior to disclosing such Confidential Information as to permit the
Disclosing Party to seek a protective order or similar order limiting or
restraining the disclosure.

7.

Restrictions on Solicitation

(a)Neither Party may solicit the employees or independent contractors of the
other Party that are directly involved with the services contemplated by this
Agreement or the applicable Project Agreement to become employees of or
consultants to, the soliciting Party during the Term of this Agreement and any
Project Agreement and for [ * ] period following the termination of both this
Agreement and any Project Agreement. The provisions of this Section 7 shall not
apply with respect to employees or independent contractors of either Party who
seek employment from the other Party on their own initiative, such as, but not
limited to, in response to a Party’s general vacancy announcement or
advertisement.

(b)Client agrees during the Term of this Agreement and for [ * ] hereafter that
it will not knowingly and deliberately: (i) provide any contact information
(including name, address, phone number or e-mail address) of any inVentiv
Employee to any third party which provides or proposes to provide Client with
the same services being provided by inVentiv pursuant to a Project Agreement, or
(ii) assist actively in any other way such a third party in employing or
retaining such inVentiv Employee.

(c)Each Party shall pay to the other, or in the case of the foregoing Section
7(b) Client shall pay to inVentiv or cause the third party to pay to inVentiv,
as the ease may be, [ * ] for each employee so employed or retained as
liquidated damages for breach of Sections 7(a) or 7(b).

8.

Indemnification

(a)inVentiv shall indemnify and hold Client, its officers, directors and
employees harmless from and defend them against any and all third party
liabilities, losses, proceedings, suits, actions, damages, claims or expenses of
any kind, including court costs and reasonable attorneys’ fees (collectively,
“Losses”) which are caused by: (i) any negligent acts or omissions by or the
willful misconduct of inVentiv, its directors, officers or inVentiv Employees,
and (ii) any material breach of this Agreement, any Project Agreement, or
Applicable Law by inVentiv, its directors, officers or inVentiv Employees.

(b)Client shall indemnify and hold inVentiv, its officers, directors and
employees harmless from and defend them against any and all Losses which are
caused by: (i) any negligent

7.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

acts or omissions by or the willful misconduct of Client, its directors,
officers or employees, (ii) any material breach of this Agreement, any Project
Agreement, or Applicable Law by Client, its directors, officers or employees,
(iii) any product liability claims, whether arising out of warranty, negligence,
strict liability (including manufacturing, design, warning or instruction
claims) or any other product based statutory claim, and (iv) any intellectual
property infringement claims relating to any trademarks owned by or licensed to
Client.

(c)The foregoing indemnity obligations of each Party will not apply to Losses
against which the other Party is required to indemnify. In case any action,
proceeding or claim shall be brought against one of the Parties hereto (an
“Indemnified Party”) based upon any of the above claims and in respect of which
indemnity may be sought against the other Patty hereto (the “Indemnifying
Party”) such Indemnified Party shall promptly notify the Indemnifying Party in
writing. The failure by an Indemnified Party to notify the Indemnifying Party of
such Claim shall not relieve the Indemnifying Party of responsibility under this
Section, except to the extent such failure adversely prejudices the ability of
the Indemnifying Party to defend such claim. The Indemnifying Party at its
expense, with counsel of its own choice, shall defend against, negotiate, settle
or otherwise deal with any such claim, provided that the Indemnifying Party
shall not enter into any settlement or compromise of any claim which could lead
to liability or create any financial or other obligation on the part of the
Indemnified Party without the Indemnified Party’s prior written consent, which
will not be unreasonably withheld. The Indemnified Party may participate in the
defense of any claim with counsel of its own choice and at its own expense. The
Parties agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such claims. In the event that the Indemnifying
Party does not undertake the defense, compromise or settlement of any claim, the
Indemnified Party shall have the right to control the defense. or settlement of
such claim with counsel of its choosing.

(d)Client shall reimburse inVentiv for all reasonable actual out-of-pocket
expenses incurred by inVentiv in connection with responses to subpoenas and
other similar legal orders issued to inVentiv in respect to Client’s product or
the Services performed under this Agreement and the applicable Project
Agreement. However, Client shall have no obligation to reimburse inVentiv for
any such expenses (and to the extent paid by Client to inVentiv, shall be repaid
by inVentiv to Client) arising out of, in connection with or otherwise relating
to actions or omissions of inVentiv or its employees, officers, directors and/or
affiliates that violate this Agreement or Applicable Law.

9.

Limitation of Liability

Neither Party shall be liable to the other Party with respect to any subject
matter of this Agreement or any Project Agreement under any contract, tort,
negligence, strict liability, breach of warranty (express or implied) or other
theory for any indirect, incidental, special, punitive, exemplary or
consequential damages, nor for any toss of revenues or loss of profits, even if
advised of the possibility of such damages. In addition, the total liability of
inVentiv to Client resulting from the performance of the services set forth in
this Agreement and in any one or more Project Agreements between the Parties
shall be limited to [ * ].

8.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

10.Intellectual Property; Ownership

(a)Except as Set forth in Sections 10(b) below, all documents, materials,
reports and deliverables provided by inVentiv to Client pursuant hereto whether
or not patentable, copyrightable, or susceptible to any other form of legal
protection which are made, conceived, reduced to practice or authored by
inVentiv, or inVentiv’s employees, representatives or agents (if any) as a
result of the performance of Services, or which are derived from use or
possession of Client’s Confidential Information (collectively, the
“Deliverables”) shall be the sole and exclusive property of Client. Each
Deliverable constituting an original work shall be considered a work made for
hire under applicable copyright laws. Subject to Section 10(b) below, inVentiv
hereby assigns and agrees to assign to Client all right, title and interest in
all worldwide intellectual property rights in the Deliverables, including
without limitation, patents, copyrights, and trade secrets.

(b)Notwithstanding anything to the contrary set forth herein, to the extent any
Deliverable or work made for hire include inVentiv’s concepts, ideas, models,
know-how, software, methodologies, technology, techniques, procedures,
management tools, workshops, manuals, macros, data files, inventions, and other
intellectual capital and property that inVentiv has developed, created or
acquired prior to or materially independent of performing Services under this
Agreement as can be demonstrated by competent proof (the “inVentiv Materials”),
inVentiv shall retain exclusive ownership in such inVentiv Materials, inVentiv
hereby grants Client a perpetual, non-exclusive, non-transferable, royalty-free
right and license, for it to use the inVentiv Materials solely in connection
with its use of the Deliverables created by inVentiv in connection with the
Services.

11.

Term

The Agreement shall be in effect as of the Effective Date and shall remain in
effect until the third anniversary of the Effective Date (the “Term”) or until
such later date as may be set forth in a Project Agreement (it being understood
that this Agreement will not terminate in the event the term set forth in a
Project Agreement is longer than the term set forth herein). The Parties may
extend this Agreement for additional periods of one year each (each an
“Additional Term”) by mutual written agreement not less than thirty (30) days
prior to the end of the then current term.

12.

Termination

(a)This Agreement and any Project Agreement may be terminated by inVentiv or
Client upon giving written notice as follows:

(i)by inVentiv, if any undisputed payment to inVentiv by Client is not made when
due and such payment is not made within [ * ] from the date of written notice
from inVentiv to Client of such nonpayment;

(ii)unless otherwise agreed in a Project Agreement, by Client for any reason or
no reason upon [ * ] written notice to inVentiv specifying the effective date of
termination;

9.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(iii)by either Party, in the event that the other Party has committed a material
breach of this Agreement and such breach has not been cured within [ * ] of
receipt of written notice from the non-breaching Party of such breach (provided
that, during the thirty (30) day cure period for termination due to breach. Each
Party will continue to perform its obligations under the Agreement);

(iv)by either Party, in the event the other Party is either debarred from
federal contracting or is a “Sanctioned Entity”. For purposes hereof, a
Sanctioned Entity is an entity that:

(A)Is currently under indictment or prosecution for, or has been convicted (as
defined in 42 C.F.R. § 1001.2) of: (1) any offense related to the delivery of an
item or service under the Medicare or Medicaid programs or any program funded
under Title V or Title XX of the Social Security Act (the Maternal and Child
Health Services Program or the Block grants to States for Social Services
programs, respectively), (2) a criminal offense relating to neglect or abuse of
patients in connection with the delivery of a health care item or service, (3)
fraud, theft, embezzlement or other financial misconduct in connection with the
delivery oil health care item or service, (4) obstructing an investigation of
any crime referred to in (1) through (3) above, or (5) unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance; or

(B)Has been required to pay any civil monetary penalty regarding false,
fraudulent, or impermissible claims under, or payments to induce a reduction or
limitation of health care services to beneficiaries of, any state or federal
health care program, or is currently the subject of any investigation or
proceeding which may result in such payment; or

(C)Has been excluded from participation in the Medicare, Medicaid, or Maternal
and Child Health Services (Title V) program, or any program funded under the
Block Grants to States for Social Services (Title II) program; or

(v)by either Party, in the event that the other Party has become insolvent or
has been dissolved or liquidated, filed or has filed against it, a petition in
bankruptcy and such petition is not dismissed within thirty (30) days of the
filing, makes a general assignment for the benefit of creditors; or has a
receiver appointed for a substantial portion of its assets.

(b)Upon the effective date, of such termination, the Parties shall have no
further obligation to each other (other than those set forth in Sections 4, 6,
7, 8, 9, 10 and 13), except that (i) upon Client’s request, inVentiv shall
undertake reasonable efforts to provide for the orderly wind-up and transition
of the Services to Client and (ii) Client shall pay the amounts set forth or
provided for in any Project Agreement through the actual date of termination, as
well as any non-cancellable costs incurred. Where a Project Agreement provides
for fixed fees or progressive payments for Services performed, the fees shall be
paid pro rata in accordance with the work performed, and any overpayments shall
be promptly returned to Client.

13.

Venue and Jurisdiction

This Agreement shall be construed according to the laws of the State of New
Jersey (without reference to any principles regarding conflicts of law) and any
action brought by either

10.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

inVentiv or Client in connection with this Agreement shall be brought in the
state or federal courts located in the State of New Jersey.

14.

Miscellaneous

(a)Each Party undertakes to maintain, as applicable, General Liability insurance
of [ * ] per occurrence/[ * ] annual aggregate, Workers’ Compensation Statutory,
Employer’s Liability insurance of [ * ], Automobile Liability insurance of [ * ]
combined single limit each occurrence, Products/Completed Operations and, with
respect to inVentiv only, Professional Errors and Omissions Liability insurance
of [ * ] per occurrence/[ * ] annual aggregate. Limits may be provided with
Umbrella Excess insurance. Insurance companies must have an AM Best Rating of
“A-/VII” or better, or an analogous rating by a similar organization if the
insurance company is not a United States company. In addition, Client shall
carry product liability insurance in the amount of at least [ * ]. Neither
Client’s nor inVentiv’s indemnity shall be capped by its insurance limits. Each
Party shall name the other Party as an additional insured on all liability
insurance coverage as their interests may appear. In addition, within ten (10)
days of execution of this Agreement, Client will provide inVentiv with evidence
of coverage complying with this Section 14. The Parties understand and agree
that additional insurance requirements may be set forth in the Project
Agreements.

(b)Neither inVentiv nor Client may assign or transfer this Agreement or any
Project Agreement or any of its rights, duties or obligations hereunder without
the other Party’s prior written consent; provided, however, that either inVentiv
or Client may assign or transfer its rights, duties and obligations as part of
an acquisition or purchase, without the prior written consent of the other Party
when: (i) such assignment is to a successor-in-interest to all or substantially
all of the ownerships interest or business assets of such Party or such Party’s
division or product line for which the Services are provided, whether in a
merger, sale of stock, sale of assets, license, or other similar transaction;
and (ii) the successor is a financially capable business entity. Any permitted
successor or assignee of this Agreement and the rights and/or obligations
hereunder, will in writing (reasonably satisfactory in form and substance) to
the other Party, expressly assume this Agreement and any existing Project
Agreement and the rights and obligations hereunder. If such a writing is not
received, any proposed assignment or transfer need not be recognized and shall
be null and void.

(c)This Agreement supersedes all prior arrangements and understandings between
the Parties related to the subject matter hereof.

(d)Except for Client’s payment obligations, noncompliance with the obligations
of this Agreement due to a state of force majeure, the laws or regulations of
any government, regulatory or judicial authority, war, civil commotion,
destruction of facilities and materials, fire, flood, earthquake or storm,
shortage of materials, failure of public utilities or common carriers, and any
other similar causes beyond the reasonable control of the applicable Party,
shall not constitute a breach of contract.

(e)If any provision of this Agreement is finally declared or found to be illegal
or unenforceable by a court of competent jurisdiction, both Parties shall be
relieved of all

11.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

obligations arising under such provision, but, if capable of performance, the
remainder of this Agreement shall not be affected by such declaration or
finding.

(f)This Agreement, together with each applicable Project Agreement (including
any attachments or exhibits hereunder or thereunder), contains all of the terms
and conditions of the agreement between the Parties and constitutes the complete
understanding of the Parties with respect thereto. No modification, extension or
release from any provision hereof shall be affected by mutual agreement,
acknowledgment, acceptance of contract documents, or otherwise, unless the same
shall be in writing signed by the other Party and specifically described as an
amendment or extension of this Agreement.

(g)The form and content deny public announcement to be made by one Party
regarding this Agreement, or the subject matter contained herein, shall he
subject to the prior written consent of the other Party (which consent may not
be unreasonably withheld), except as may be required by applicable law, in which
event the other Party shall endeavor to give the other Party reasonable advance
notice and review of any such disclosure. Notwithstanding the above, either
Party may, in connection with its general marketing materials and without the
consent of the other Party, list the name of the other Party in a
non-descriptive fashion, in a list of the names of other similarly situated
third parties that such Party does business with.

(h)This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
constitute one and the same document.

(i)Any notices required or permitted under this Agreement shall be given in
person or sent by first class, certified mail to:

To Client:

Address:

Dynavax Technologies Corporation

2929 Seventh Street, Suite 100
Berkeley, CA 94710

To inVentiv

Address:

inVentiv Commercial Services, LLC

500 Atrium Drive

Somerset, NJ 08873

Attention: Senior Product Director

Fax: 510-848-1327

Attention: President

Fax: 732-537-4999

Copy To:

General Counsel

Dynavax Technologies Corporation

2929 Seventh Street, Suite 100

Berkeley, CA 94710

Copy To:

inVentiv Commercial Services, LLC

500 Atrium Drive

Somerset, NJ 08873

Attn: VCS General Counsel

 

or to such other address or to such other person as may be designated by written
notice given from time to time during the term of this Agreement by one Party to
the other.

12.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(j)Each of the Parties shall do, execute and perform and shall procure to be
done and perform all such further acts deeds documents and things as the other
Party may reasonably require from time to time to give full effect to the terms
of this Agreement.

(k)Except as otherwise expressly provided in this Agreement, each Party shall
pay its own expenses and costs incidental to the preparation of this Agreement
and to the Consummation of the transactions contemplated by this Agreement or
each Project Agreement.




13.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

WHEREFORE, the Parties hereto have caused this Agreement to be executed by their
duly authorized representatives as of the Effective Date.

DYNAVAX TECHNOLOGIES
CORPORATION

 

INVENTIV COMMERCIAL SERVICES, LLC

By:

/s/Ryan Spencer

 

By:

/s/Theodore Wong

 

 

 

Title:

Sr. Director, Heplisav.B

 

Title:

VP & CFO

 

 

14.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF PROJECT AGREEMENT

This Project Agreement (the “Project Agreement”) made as of _________ _____,
20__ by and between INVENTIV COMMERCIAL SERVICES, LLC, with its principal office
located at 500 Atrium Drive, Somerset, New Jersey 08873 (“inVentiv”) and DYNAVAX
TECHNOLOGIES CORPORATION, with its principal office located at 2929 Seventh
Street, Suite 100, Berkeley, CA 94710 (“Client”). Client and inVentiv may each
be referred to herein as a “Party” and collectively, the “Parties”.

RECITALS

A.Client and inVentiv have entered into a Master Services Agreement dated as of
January 11, 2016 (the “Agreement”).

B.Client and inVentiv desire to enter into this Project Agreement (the “PA”).

1.

Interpretation and Construction

(a)The Parties confirm that the Master Service Agreement shall govern the
relationship between the Parties. Unless otherwise specifically set forth
herein, in the event of a conflict or inconsistency between the terms and
conditions set forth in the Master Service Agreement and the terms and
conditions set forth in this Project Agreement, the terms and conditions set
forth in the Master Service Agreement shall take precedence, govern and control.

(b)The Parties hereby acknowledge that the terms set forth in this Master
Service Agreement are incorporated herein by reference, as if fully set forth at
length therein.

2.

The Services

A detailed description of the services (the “Services”) is set forth on Exhibit
A attached hereto.

3.

Fees

Set forth on Exhibit B attached hereto is a summary of the costs and fees to be
paid by Client to inVentiv for the performance of the Services.

WHEREFORE, the Parties hereto have caused this Project Agreement to be executed
by their duly authorized representatives.

DYNAVAX TECHNOLOGIES
CORPORATION

 

INVENTIV COMMERCIAL SERVICES, LLC

By:

                                                               

 

By:

                                                                     

 

 

 

Title:

                                                               

 

Title:

                                                                    

15.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT A
THE SERVICES




16.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT B
FEES AND COSTS

 

17.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.